UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For November 7, 2007 COMMISSION FILE NO. 000-12600 NORSAT INTERNATIONAL INC. (Registrant’s Name) Suite 110 - 4020 Viking Way Richmond, British Columbia Canada V6V 2N2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F x Form 40-F o Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Yes o No x Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange act of 1934. Yes o No x If 'Yes' is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b). Not applicable SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Norsat International Inc. Date: November 7, 2007 By: /s/James Sharpe Name: James Sharpe Title: Interim Chief Financial Officer EXHIBIT INDEX EXHIBIT DESCRIPTION OF EXHIBIT 99.1 Financial Statements for the period ended September 30, 2007 99.2 Management’s Discussion and Analysis for the period ended September 30, 2007 99.3 CEO Certification 99.4 CFO Certification
